DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Line 1 states: “amajority”. Line 1 should state “a majority”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 22, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Al-Nafiey (“Reduced Graphene Oxide-based Nanocomposites: Synthesis, Characterization and Applications”).
In re claim 16, Al-Nafiey discloses an electrode (pg.11 ¶5, pg.12 ¶5) comprising: 
a base and a coating deposited on said base, wherein the base comprises nanostructures made of a metal and reduced graphene oxide, and the coating comprises pseudo-capacitor material (pg.52 ¶1-2, pg.114 ¶1-3).
In re claim 17, Al-Nafiey discloses an electrode according to claim 16, wherein the base comprises nanostructures made of gold  (pg.52 ¶1-2).
In re claim 22, Al-Nafiey discloses an electrode according to claim 16, as explained above. Al-Nafiey further discloses wherein the coating comprises a transition metal oxide as the pseudo-capacitor material (pg.52 ¶1-2).
In re claim 23, Al-Nafiey discloses an electrode according to claim 22, as explained above. Al-Nafiey further discloses wherein the transition metal oxide is MnO2 (pg.52 ¶1-2). 
In re claim 25, Al-Nafiey discloses a process of fabrication of an electrode, comprising: 
assembling a metal compound and graphene oxide to nanostructures , subjecting said nanostructures to reductive conditions to convert a metal ion in said metal compound into elemental form and the graphene oxide into reduced graphene oxide, recovering a film composed of a bundle of elemental metal nanostructures and reduced graphene oxide (pg.52 ¶1-2, pg.121, Fig. 3.5), and depositing pseudo-capacitor material onto the surface of said film (pg.52 ¶2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Nafiey (“Reduced Graphene Oxide-based Nanocomposites: Synthesis, Characterization and Applications”) in view of Galhena et al. (WO2017021705 – US Publication 2018/0211793 will be referenced herein).
In re claim 18, Al-Nafiey discloses an electrode according to claim 16, as explained above. Al-Nafiey does not disclose wherein the metal forms a majority of the base and the reduced graphene oxide constitutes the minor component of the base.
Galhena discloses that the amount of reduced graphene oxide is proportional to the conductivity of the electrode, and thus capacitance characteristics of the device (¶128). It would have been obvious to one having ordinary skill in the art at the time the invention was made adjust the rGO content of the electrode to achieve a device of desired capacitance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 19, Al-Nafiey in view of Galhena discloses An electrode according to claim 18, as explained above. Al-Nafiey does not disclose wherein a weight ratio between the metal and reduced graphene oxide is in the range from 4:1 to 10:1.
Galhena discloses that the amount of reduced graphene oxide is proportional to the conductivity of the electrode, and thus capacitance characteristics of the device (¶128). It would have been obvious to one having ordinary skill in the art at the time the invention was made adjust the weight content of rGO in the electrode to achieve a device of desired capacitance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 21, Al-Nafiey discloses an electrode according to claim 16, as explained above. Al-Nafiey does not disclose wherein the base is essentially devoid of graphene oxide. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Nafiey (“Reduced Graphene Oxide-based Nanocomposites: Synthesis, Characterization and Applications”)  in view of Galhena et al. (WO2017021705 – US Publication 2018/0211793 will be referenced herein) and in further view of Niu et al. (US Publication 2006/0188774).
In re claim 20, Al-Nafiey in view of Galhena discloses an electrode according to claim 19, as explained above. Al-Nafiey further discloses wherein the metal nanostructures form a network, wherein nanostructures are interlaced or interconnected with other nearby nanostructures, with the reduced graphene oxide covering portions of said nanostructures material (pg.52 ¶1-2, pg.114 ¶1-3) (pg.121, Figure 3.5)
Al-Nafiey does not disclose the interconnected network of nanostructures with reduced graphene oxide as indicated by a scanning electron microscopy. 
	Niu discloses an interconnected network of metal nanostructures that are interlaced or interconnected covered with reduced graphene oxide as indicated by a scanning electronic microscope (¶52-56) (Figure 5).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the interconnected network as shown by SEM imaging as described by Niu to provide for a structure allowing an even flow or reactants while providing for superior conductivity and mechanical strength.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Nafiey (“Reduced Graphene Oxide-based Nanocomposites: Synthesis, Characterization and Applications”).
In re claim 24, Al-Nafiey discloses an electrode according to claim 23, as explained above. Al-Nafiey further discloses a base made of reduced graphene oxide-added gold nanostructure with MnO2 coated on said base. (pg.52 ¶1-2, pg.114 ¶1-3)
Al-Nafiey does not disclose the thickness of the base is from 100 to 200 µm. However, it is well-known in the art that the thickness of the electrode is proportional to the internal resistance. It would have been an obvious matter of design choice to alter the thickness of the electrode base and thus achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 28, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Nafiey (“Reduced Graphene Oxide-based Nanocomposites: Synthesis, Characterization and Applications”) in view of Song et al. (US Patent 7,623,340).
In re claim 28, Al-Nafiey discloses a process according to claim 25, as explained above. Al-Nafiey does not explicitly disclose wherein the depositing of pseudo-capacitor material onto the surface of the film comprises: electrochemically depositing a transition metal oxide selected from the group consisting of MnO2, NiO2, RuO2, Co3O4 and V2O5.
Song discloses electrochemically depositing a transition metal oxide selected from the group consisting of MnO2, NiO2, RuO2, Co3O4 and V2O5 (col. 8. ll.55-66).

In re claim 29, Al-Nafiey in view of Song discloses a process according to claim 28, as explained above. Al-Nafiey does not disclose further comprising electrochemically depositing MnO2 onto the surface of the film composed of a bundle of elemental gold nanostructures and reduced graphene oxide.
Song discloses electrochemically depositing MnO2 onto the surface of the film (col.8 ll.55-66).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrochemical deposition methodology of Song to effectively functionalize the film to further increase the capacitance of the device. 
In re claim 30, Al-Nafiey discloses an electrode as defined in claim 16 (See rejection above for claim 16). Al-Nafiey does not explicitly disclose an electrochemical capacitor comprising a pair of spaced apart electrodes, a separator between said electrodes and an electrolyte disposed in the space between said electrodes.
Song disclose an electrochemical capacitor comprising a pair of spaced apart electrodes, a separator between said electrodes and an electrolyte disposed in the space between said electrodes (Claim 19).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known structure of a supercapacitor to provide for a device that is capable of carrying a charge. 




Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) combining gold thiocyanate complex and graphene oxide in an organic solvent and slowly removing the solvent to create a thin film consisting of gold nanowires coated with reduced graphene oxide.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) reducing gold ions into Au with the aid of plasma reduction in conjunction with reducing graphene oxide into reduced graphene oxide to produce a bundle of elemental gold nanostructures that are coated with reduced graphene oxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848